NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MIGUEL LOPEZ, DOC #Y61491,                   )
                                             )
             Appellant,                      )
                                             )
v.                                           )    Case No. 2D20-247
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 9, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Sean Conway of Sean Conway Law, Fort
Lauderdale, for Appellant.



PER CURIAM.

             Affirmed.




SILBERMAN, SLEET, and ATKINSON, JJ., Concur.